DETAILED ACTION
This is in response to the application filed 20 August 2020, which claims priority to foreign application CN202010153171.3 filed 6 March 2020.
Claims 1 - 20 are currently pending in the application. Claims 1 and 11 are independent claims.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 6 March 2020. It is noted, however, that applicant has not filed a certified copy of the 202010153171.3 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement filed 20 August 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  The items not in conformance have not been considered by the examiner, as indicated by the line through the items on the accompanying IDS document.
Drawings
The drawings are objected to because in the unlabeled rectangular boxes shown Figures 1 - 2 should be provided with descriptive text labels.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Heath et al. (U.S. PGPub 2007/0136614; Jun. 14, 2007; hereinafter “Heath”) in view of Terry et al. (U.S. PGPub 20070162620; Jul. 12, 2007; hereinafter “Terry”).
Regarding claim 1, Heath teaches a power supply method for use in Power over Ethernet (PoE), comprising: [Figs 2, 3 and par. 2]
calculating a static allocation remaining power and a dynamic allocation remaining power of a power sourcing equipment (PSE); and [Comparators 118 and 120 may compare PAB (allocated/static power) and PIB (used/dynamic allocation power) voltages with the prescribed maximum voltages Vmax pre-set for the PAB 102 and PIB 104. (¶ [005200] to determine remaining power]
determining whether a first consuming power of a first powered device (PD) of at least one PD is greater than the static allocation remaining power and the dynamic allocation remaining power, wherein: [Fig 3, step 206-208; ¶ [0065]]
performing a power supply procedure based on the static allocation remaining power and the dynamic allocation remaining power. [the management mechanism 100 may monitor the allocated power and used power to make a decision as to whether or not a newly detected PD should be provided with power. (¶ [0065])]
While Heath teaches suppling power based on the power allocated [PAB (¶ [0048])] and the power in-use [PIB(¶ [0048])], Heath determines of the power requested plus the PIB or PIB exceeds the maximum power [Step 212; ¶ [0065]]. Heath does not specifically teach performing a static power supply procedure when the first consuming power is less than or equal to the static allocation remaining power and the first consuming power is less than or equal to the dynamic allocation remaining power; and performing a dynamic power supply procedure when the first consuming power is greater than the static allocation remaining power and the first consuming power is less than or equal to the dynamic allocation remaining power.
However, in the related art of power over ethernet management [title], Terry teaches performing a static power supply procedure; and [Fig 3, step 312]
performing a dynamic power supply procedure. [step 314]
Terry further teaches that “prioritization of power to the PoE device is made according to a static PoE distribution internal to the information handling system based upon a predefined user configuration.” (¶ [0032])
Thus, Terry teaches that a static power supply procedure is performed when there is enough static power allocation remaining power, and performs a dynamic power allocation when there is not enough static remaining power but there is enough dynamic power allocation.
Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have applied the teaching of Terry to the power allocation method of Heath in order to achieve a PoE powering procedure that is either static or dynamically allocated based on the remaining static or dynamic power for the benefit of more effectively utilizing a limited PoE source (¶ [0011]) 
Regarding claim 2, the combination of Heath/Terry teaches the method of claim 1, and Heath in the combination further teaches performing a no power supply procedure when the first consuming power is greater than the static allocation remaining power and the first consuming power is greater than the dynamic allocation remaining power. [steps 212 -> 216; ¶ [0064]]
Regarding claim 3, the combination of Heath/Terry teaches the method of claim 1, and Heath in the combination further teaches adding a second consuming power of a second PD of the at least one PD to a total power consumption; determining whether the total power consumption is greater than the static allocation remaining power, wherein: adding the second PD into a power supply list when the total power consumption is less than or equal to the static allocation remaining power; and adding the second PD into a no power supply list when the total power consumption is greater than the static allocation remaining power. [step 212 -> 218; ¶ [0065]]
Regarding claim 4, the combination of Heath/Terry teaches the method of claim 1, and Heath in the combination further teaches calculating a time difference between an overall power supply time point and an instant time point, wherein: performing a no power supply procedure when the time difference is less than a pre-determined power supply time interval. [steps 210 -> 216; timer ¶ [0064]]
Regarding claim 5, the combination of Heath/Terry teaches the method of claim 4, and Heath in the combination further teaches performing the dynamic power supply procedure when the time difference is greater than or equal to the pre- determined power supply time interval further comprises: adding a second consuming power of a second PD of the at least one PD to a total power consumption; determining whether the total power consumption is greater than the dynamic allocation remaining power, wherein: adding the second PD into a power supply list when the total power consumption is less than or equal to the dynamic allocation remaining power; and adding the second PD into a no power supply list when the total power consumption is greater than the dynamic allocation remaining power. [step 216 -> B -> 210; Heath teaches when a PD is detected, it repeats through the procedure based on a timer, and applies power to each based on the power allocated and the power in-use as appropriate]
Regarding claim 6, the combination of Heath/Terry teaches the method of claim 4, and Heath in the combination further teaches the static allocation remaining power is a power of subtracting power allocated to at least one power supply interface from a total supply power of the PSE. [Fig 2, item 120; ¶ [0052]]
Regarding claim 7, the combination of Heath/Terry teaches the method of claim 1, and Heath in the combination further teaches the dynamic allocation remaining power is a power of subtracting power actually consumed by at least one power supply interface from a total supply power of the PSE. [Fig 2, item 118; ¶ [0052]]
Regarding claim 8, the combination of Heath/Terry teaches the method of claim 1, and Heath in the combination further teaches scanning at least one power supply interface of the PSE; and detecting that one of the at least one power supply interface is connected with the first PD. [Fig 3, step 202; ¶ [0060]]
Regarding claim 9, the combination of Heath/Terry teaches the method of claim 8, and Heath in the combination further teaches determining a configuration setting corresponding to the first PD to allow power supply. [¶ [0061]]
Regarding claim 10, the combination of Heath/Terry teaches the method of claim 9, and Heath in the combination further teaches determining the first consuming power of the first PD connected with one of the at least one power supply interface. [¶ [0061] teaches determining the class of a PD, which includes its power demands]
Regarding claim 11, Heath teaches a power supply system for use in power over Ethernet (PoE), comprising: a micro control unit (MCU); and a memory, configured to store a program that, when being executed, causes the MCU to: [Fig 2; port control 110 and bus logic 112; common PSE controller may control PoE operations for several PSE channels (¶ [0050])]
The claim then recites the method of claim 1, and is rejected under a similar rational as regarding claim 1 above.
Regarding claims 12 - 20, the claims depend on claim 11 and recite the limitations of claims 2 - 10 respectively. The claims are rejected under a similar rational as regarding the respective claim above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA NEVELN whose telephone number is (571)272-9865. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on (571)272-4147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.N./            Examiner, Art Unit 2186                                                                                                                                                                                            


/KIM HUYNH/            Supervisor Patent Examiner, Art Unit 2186